Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been presented for examination on the merits. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/419,336, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant Application is a CIP of 16/419,336 which was filed on 05/22/19 and claims benefit of provisional Application No. 62/726,713 which was filed on 09/04/2018. However the examined claims include multiple limitations that were not disclosed in the prior application. Exemplified limitations include a dissolvable thin oral tape, film or strip or segment thereof, caffeine or its amount, vitamins in an amount of from about 0.01 wt% to about 30 wt%, full spectrum hemp oil, vitamins B2, B3, B5, 6 and B7 or the 
Accordingly, the instant Application and claims are examined based on the priority date of 09/03/2019, the filing date. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the basis for the contraction ranges disclosed in percentages. That is, it is not clear if the disclosed percentages are based on the total weight of the device, or patch, part of them, or else.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction the Specification does not provide support for the limitation of claims 10 and “B7 includes biotin D in an amount of from about 0.01 wt% to about 1wt%”. Since this recitation was provided in the claims as originally filed, this is not considered new matter. However the limitation should be inserted into the specification. The Specification discloses “[0069] Vitamin B7 is one of the optional vitamins that can be included in the embodiments of the present disclosure and can be incorporated, for example, as biotin D. The amount of B3 in embodiments of the present disclosure can range in an amount of from about 0.01 wt % to about 1 wt %, about 0.03 wt %, about 1 wt %, about 0.6 wt %. The unit dose of B2 in embodiments of the present disclosure can range in an amount from about 10 mg to about 30 mg, about 10 mg, about 30 mg” (See Spec as published).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US 20130052234) in view of Allen et al (US 20160051510). 

Goldberg et al teach an edible oral strip composition including a therapeutically effective amount of active agents along with one or more flavoring agents, which quickly releases the active agent(s) from the strip within, e.g., about 1 minute or less, after being placed in the oral cavity of a human (See abstract and [0020]).  
The said edible oral strip may be a quick dissolving edible film composition including caffeine as an active agent (See [0022]-[0023]).  
 The said edible energy film composition may include a combination of caffeine, Vitamin E and one or more B Vitamins including Vitamin B6, Vitamin B5, and Vitamin B7, which promote increased energy and/or mental alertness in a human within a short period of time after being placed in the oral cavity of a human (See [0025]).  
The said Vitamins include Vitamin B5 (pantothenic acid), Vitamin B6 (pyridoxine), Vitamin B7 (biotin), Vitamin B2 (riboflavin), Vitamin B3 (niacinamide). The amount of Vitamin B6 included in the edible oral strip may be, from about 0.5 mg to about 25 mg, Vitamin B5 in an amount of from about 1 mg to about 20 mg, preferably about 5 mg, Vitamin B7 in an amount of from about 10 to about 250 mcg, preferably about 30 mcg, Vitamin B2 in an amount of about 15 mg, Vitamin B3 in an amount of about 50 mg. The Vitamin B can be provided in an amount of 0.25 to 3 wt%, of the total weight of the admixture. The supplement may include from about 0.0005 g to about 0.004 g of calcium pantothenate (See [0038]-[0042] and Tables 1-2).
an oral strip comprises a matrix material including pullulan, alginic acid, a suitable amount of a plasticizer including glycerin; and an effective amount of a flavoring agent (See [0027] and [0065]-[0066], [0069]-[0070]). Surfactants which may be included in the said edible oral films include polysorbate 80, (See [0076]). 
Additional agents that may be incorporated into the said edible oral strips include breath freshening compounds like menthol, peppermint oil, and the like. The effect of flavors may be enhanced using flavor enhancers like tartaric acid, citric acid, vanillin, or the like (See [0068]). Taste modifying agents which may be included in the said edible oral strips include menthol, wintergreen, peppermint, sweet mint, spearmint, etc, (See [0072]). Buffering agents that may be added include citric acid (See [0073]). 
Other optional ingredients that can be added include sweeteners, food acids, including citric acid, cooling agents, flavoring agents, coloring agents, etc (See [0077]). 
Goldberg et al lack a specific disclosure on the active agent being a cannabinoid. This is well known in the art as taught by Allen et al. 

Allen et al teach oral dissolvable film including a plant extract. Disclosed is a thin film (e.g., an oral dissolvable film) that includes: (a) solvent, (b) binder, (c) optionally a lipid, (d) emulsifier, (e) botanical extract, (f) optionally a dough conditioner, (g) optionally a flavoring agent, (h) optionally a sweetener, etc (See [0021]). 
The said orally dissolvable thin film may comprise about 2-24 wt. % solvent, about 4-50 wt. % binder, about 0-22 wt. % lipid, about 3-22 wt. % emulsifier that glycerin, up to about 65 wt. % botanical extract, and about 0-10 wt. % flavoring agent that includes mint flavoring (See [0024]). The said binder includes alginic acid or sodium alginate, pullulan, etc, (See [0139]). 
The term "botanical extract" or "raw botanical extract (RBE)" refers to a concentrate of plant tissue (e.g., cannabis or kava).  The botanical extract will include cannabidiol (CBD), and/or cannabinoids. The active ingredient can be present in any suitable and appropriate amount, depending upon the desired dosing. For example, in a 100 mg thin film, the active ingredient can be present in an amount of about 0.01-60 mg, about 0.1-50 mg, or about 0.5-40 mg (See [0066]-[0067]). 
It is disclosed that the lipid may be hemp oil which may be present in at least about 4 wt % (See [0155] and [0159]).
Note: according to the specification, hemp oil is also known as full spectrum hemp oil (See Published Spec, [0061]).
The said thin film is administered to a patient suffering from a disease or disorder in which the active ingredient (located within the thin film) is believed to treat such disease or disorder. The thin film is placed in the oral cavity in contact with the mucosa therein (See [0041] and [0047]). 

It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Allen et al and Goldberg et al to arrive at the instant invention. It would have been obvious to do so because Goldberg et al teach an edible oral strip composition including a therapeutically effective amount of active agents, flavoring agents, film forming polymers, glycerin, caffeine, vitamins, etc, for  cavity of a human for effective delivery of the said active agents into the oral mucosa.  Goldberg et al teach combining multiple active agents but do not expressly disclose adding cannabinoids. Allen et al teach an orally dissolvable film that includes a solvent, a binder, a lipid, an emulsifier, and botanical extracts including cannabinoids or hem oil. As such one of ordinary skill in the art would have been motivated to have added Allen et al’s CBD or hem oil into the orally dissolvable film compositions of Goldberg et al to increase the effectiveness of the film and provide more benefits to the user. 
The combination of references provide sufficient teaching to one of ordinary skill in the art to make and use the claimed film with a reasonable expectation of success. 
It has been held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” 
Also with regard to the concentration ranges, while the references do not expressly disclose the claimed ranges of components, they provide sufficient guidance to one of ordinary skill in the art to optimize the said ranges based on the desire or need. The courts have also held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art. 

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chistov (20180344688) in view of Borges et al (US 20150038594) and Schaneville (US 20170290870) and as evidenced by Cameron et al (US 20190247299).

Chistov teach a dosage delivery film composition containing a botanical drug substance formable into a bioerodible dosage delivery film including a polymer, a plasticizer, and an antioxidant, a cannabinoid-terpene-surfactant micelle and a vehicle to transport the drug substance across the mucus membrane (See abstract).
orally bioerodes for mucosal, buccal or sublingual delivery of the drug substance. The cannabinoid can be cannabidiol or cannabinol and the terpene can be menthol (See [0008], [0028], [0030] and [0052]).
Illustrative examples of the polymers suitable for use in embodiments of the dosage delivery film composition can include pullulan, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, sodium alginate, etc, (See [0046]). 
Plasticizers can be included in embodiments to produce or promote plasticity and flexibility and to reduce brittleness of the dosage delivery film. Illustrative examples of the plasticizers suitable for use in embodiments of the dosage delivery film composition include glycerol, glycerin, etc, (See [0047]).
The surfactant can be selected from the group including polyethylene glycol sorbitan monooleate (TWEEN 80), polysorbate-80, etc, (See [0037]). 
A formulation exampled in Table 1 comprises cannabinoid from 19-50% and terpene from 0.1 to 5%. The concentration of cannabinoid can be about 10 mg/ml to about 30 mg/ml (See [0031]-[0032]). The formulations may also comprise a vasodilator such as menthol (See [0051]). The vasodilator may be present in an amount of up to 5% (See Table 4).
The delivery composition also comprises an antioxidant such as citric acid which may be present in an amount of from 0 to 3% (See [0049] and Tables 3-4).
The said film containing a botanical drug substance is bioerodible upon oral administration and delivers the botanical drug substance to the mucous membrane of the oral cavity (See [0020] and [0024]).
Chistov teach adding active agents but lack a specific disclosure on adding vitamins. This is taught by Borges et al. Chistov discloses that cannabinoid is the active agent and there is no disclosure regarding THC. Schanville teach that formulations comprising CBD with no THC is also well known and used in the art.

Borges et al teach oral dispersible films. The said edible film comprises (i) a film-forming polymer, a disintegrant, a stabilizer, a plasticizer and one or more active agents (See [0005]).
The said film comprises a plasticizer such as citric acid, glycerol, polysorbate, etc, (See [0018]). Also, the provided film comprises a saliva stimulant, such as ascorbic acid, citric acid, etc, and sweeteners such as glucose, fructose, xylose, maltose, and lactose. The saliva stimulant represents about 0% to about 10% based on the dry weight of all the components of the film (See [0021]).  
The provided film comprises a flavoring agent, including peppermint oil, spearmint oil, coffee, etc. The flavoring agent represents about 1% to about 6% based on the dry weight of all the components of the film (See [0024]). Cooling agents may also be added including menthol flavor and some polyol sugars (See [0025]).
The said oral dispersible film compositions comprise one or more nutraceutical agents and supplements including anesthetics, steroids, anti-caries agents, anti-cavity ingredients, anti-gingivitis agents, periodontal actives, periodontal disease drugs, stimulants, vitamins, aspirin, etc. Examples of such agents include vitamin B compounds including riboflavin (vitamin B2),  pyridoxine (vitamin B6), vitamin B pantothenic acid, niacin (vitamin B3), niacin amide, biotin, etc (See [0033]-[0034]).

Schaneville teach mucosally dissolvable film containing a matrix and an active agent wherein the active agent is being an extracted substance from cannabis or hemp, may include cannabinoids (CBD) or THC in concentrations greater than about 90% and up to about 100% (See [0006]). It is further disclosed that EX-513 W contains 90-100% CBD and no THC and it would be suitable for the said film (See [0029]).
The matrix containing the active agent may be formed from an edible polymer that is natural such as, hydroxypropylmethyl cellulose, ethylcellulose, sodium alginate, chitin, pullalan, etc, (See [0009]).
The said film also comprises a plasticizer such as glycerine (See [0039]), and a surfactant including polysorbates such as polysorbate 80 (See [0045] and [0098]). 
Schaneville discloses that the commercially available CBD oil such as ELIXINOL 35% CBD Hemp Oil, ELIXINOL 4% CBD Hemp Oil, or EX-913 containing 15.7% to 19.1% CBD and only a trace amount of THC (0.51%) may be used in the preparation of the films of the present disclosure (See [0032]). 
Schaneville also discloses a film comprising the combination of the polysorbate, the pullulan and the glycerin allow the CBD and/or THC to be dissolved or suspended into water uniformly as an emulsion (See [0081]). 
The said films are placed into the oral cavity of the user. The film strips having the CBD can be used for treatments known in the art. CBD could be used for treating aches, pains, etc, (See [0066] and [0127]). 

As Evidenced by:
Cameron et al teach topical compositions for treating eczema comprising hemp oil and a tocopherol (See abstract). One embodiment includes compositions comprising menthol, hemp oil, cannabidiol, and a tocopherol (See [0008]). It is disclosed that the hemp oil also includes full spectrum hemp oil (See [0068]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Borges et al and Schaneville  with that of Chistov to arrive at the instant invention. It would have been obvious to do so because Chistov teach an orally bioerodes dosage delivery film formulation that comprises cannabinoid-terpene-surfactant micelle, wherein the terpene may be menthol and present in an amount of 0.1 to 5%, the surfactant may be polysorbate 80, pullulan, glycerin, citric acid and coffee flavoring and other active agents for mucosal, buccal or sublingual delivery of the drug substance. Borges et al also teach an orally dissolvable film comprising a combination of vitamins including various vitamin B compounds. Schaneville further disclose an orally dissolvable film comprising cannabinoids including CBD and hem oil and other necessary component such as film formers, plasticizers and flavoring agents for effective delivery of medicaments to the oral cavity for treating disorders and conditions such as pains and aches.       

It has been held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to have selected the combinations of the disclosed components and amounts from within a prior art disclosure, to arrive at a product / process “yielding no more than one would expect from such an arrangement”.
Also with regard to the concentration ranges, while the references do not expressly disclose the claimed ranges of components, they provide sufficient guidance to one of ordinary skill in the art to optimize the said ranges based on the desire or need. The courts have also held that “Where the general conditions of a claim are In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,813,889 in view of Goldberg et al (US 20130052234) and Wetterer et al (US 20110207817).
The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Goldberg et al and Wetterer et al. 
The examined claims are drawn to a dissolvable thin oral tape, film or strip or segment thereof, comprising: a film former; at least one cannabinoid is in an amount of from about 0.1 wt% to about 10 wt%.; menthol is in an amount of from about 0.1 wt% to 
Reference claims are drawn to a therapeutic composition, comprising: a biocompatible polymer in an amount of from about 1 wt % to about 25 wt %; a polyalcohol in an amount of from about 1 wt % to about 70 wt %; at least one cannabinoid is in an amount of from about 1 wt % to about 20 wt %; and a stabilized menthol composition including a pre-formed mixture of menthol and at least one menthol stabilizer compound including undecylenic acid methyl ester, undecylenic acid or a salt of undecylenic acid, … . and a method of treating oral cavity pain of a patient using a the said therapeutic composition. 
The differences between the recited claims of the instant application and the recited claims of the reference Patent are that 1- the instant application claims recite pullulan or algin, while reference claims use carboxymethyl cellulose as the polymer; 2- examined claims do not recite the presence of undecylenic acid whereas reference claims do; 3- examined claims require CBD to be hemp oil, while reference claims do not and 4- examined claims require caffeine and vitamin Bs while reference claims do not. 
However, the recited claims of the instant application are not mutually exclusive since 1) the examined claims use the open ended transitional phrase of “comprising” which allows for the inclusion of unrecited components, 2) as taught by Goldberg et al the polymer material may be carboxymethyl cellulose or pullulan. As such one of . 

Claims 14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,751,299 in view of Goldberg et al (US 20130052234) and Wetterer et al (US 20110207817).
The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Goldberg et al and Wetterer et al. 
The examined claims are drawn to a method of treating pain in a mammal comprising orally administering a dissolvable thin oral tape, film or strip or segment thereof, comprising: a film former; at least one cannabinoid is in an amount of from about 0.1 wt% to about 10 wt%.; menthol is in an amount of from about 0.1 wt% to about 20 wt %; caffeine in an amount of from about 0.1 wt% to about 30 wt %; and vitamins in an amount of from about 0.01 wt% to about 30 wt%, and a method of 
Reference claims are drawn to a method of treating oral cavity pain of a patient using a therapeutic unit dose patch composition for delivery of CBD and menthol through an oral mucous membrane of cheek tissue inside an oral cavity of the patient, the therapeutic unit dose patch composition comprising: sodium carboxymethyl cellulose including less than 0.5% residual water and in an amount of from about 1 wt % to about 25 wt %; anhydrous glycerin polyalcohol including 0.5% and less residual water and in an amount of from about 1 wt % to about 45 wt %; CBD in an amount of from about 0.1 wt % to about 10 wt %. wherein the therapeutic unit dose patch composition includes a pain reducing amount of CBD of from about 2 mg. to about 30 mg.; the therapeutic unit dose patch composition includes a pain reducing amount of menthol of from about 8 mg. to about 20 mg.; a salivary stimulating agent comprises citric acid wherein the therapeutic unit dose patch composition includes a salivary stimulating amount of citric acid of from about 10 mg. to about 70 mg.; and undecylenic acid methyl ester, wherein the percentage amounts are all based on the total weight of the patch composition, the method comprising: topically administering the therapeutic unit dose patch composition to the cheek tissue of an oral cavity surface of the patient inside the oral cavity of the patient to deliver of the CBD and menthol through the oral mucous membrane of the cheek tissue; leaving the therapeutic unit dose patch in contact with the oral cavity surface for delivery of the CBD and menthol through the oral mucous membrane of the cheek tissue of the patient with a dosing time ranging from about 5 to about 15 minutes; increasing the speed with which the CBD and menthol are delivered 
The differences between the recited claims of the instant application and the recited claims of the reference Patent are that 1- the instant application claims recite pullulan or algin, while reference claims use carboxymethyl cellulose as the polymer; 2- examined claims do not recite the presence of undecylenic acid whereas reference claims do; 3- examined claims require CBD to be hemp oil, while reference claims do not, 4- examined claims require caffeine and vitamin Bs while reference claims do not and 5- the reference claims recite removing the patch after use while examined claims recite a dissolvable film.  
However, the recited claims of the instant application are not mutually exclusive since 1) the examined claims use the open ended transitional phrase of “comprising” which allows for the inclusion of unrecited components, 2) as taught by Goldberg et al the polymer material may be carboxymethyl cellulose or pullulan. As such one of ordinary skill in the art is motivated to substitute one for the other as they are disclosed as alternatively usable species.  3) Goldberg et al teach an oral composition comprising polymers, plasticizers, caffeine and vitamin Bs which may be added to the formulations comprising CBD. Additionally, as taught by Wetterer et al, it is known in the art to combine undecylenic acid with menthol in compositions and specifically, films.  Thus it would have been obvious to one of ordinary skill in the art to include undecylenic acid, caffeine and vitamins to the claimed orally administrable composition with a reasonable . 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/807,256 (US 20200316151) in view of Wetterer et al (US 20110207817). 
The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Wetterer et al. 
The examined claims are drawn to a dissolvable thin oral tape, film or strip or segment thereof, comprising: a film former; at least one cannabinoid is in an amount of from about 0.1 wt% to about 10 wt%.; menthol is in an amount of from about 0.1 wt% to about 20 wt %; caffeine in an amount of from about 0.1 wt% to about 30 wt %; and vitamins in an amount of from about 0.01 wt% to about 30 wt%, and a method of treating pain in a mammal comprising orally administering the therapeutic composition to an oral cavity of the said mammal.
Reference claims are drawn to the same dissolvable thin oral tape, film or strip or segment thereof, comprising: a film former; at least one cannabinoid, etc, wherein the menthol is included in a stabilized menthol composition comprising menthol and at least 
The difference between the recited claims of the instant application and the recited claims of copending Application is that the instant application claims do not recite the presence of undecylenic acid whereas copending claims do.        However, the recited claims of the instant application are not mutually exclusive since 1) the examined claims sue the open ended transitional phrase of “comprising” which allows for the inclusion of unrecited components, 2) it is known in the art to combine undecylenic acid with menthol in compositions and specifically, adhesive films.  Thus it would have been obvious to one of ordinary skill in the art to include undecylenic acid to the claimed hydrogel patch/device with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cameron et al (US 20190247299).
Cameron et al teach topical compositions for treating eczema comprising sunflower oil, coconut oil, shea butter, camellia oil, squalane, hemp oil and a tocopherol (See abstract). 
One embodiment includes compositions comprising menthol, hemp oil, cannabidiol, and a tocopherol (See [0008]).
about 0.1 wt. % to about 10 wt. % of the composition. The hemp oil also includes full spectrum hemp oil (See [0068]). 
The cannabidiol can be from any source, including extracts of cannabis seeds, and other commercially available cannabis seeds (See [0069]).
The menthol may be present from about 0.1 wt. % to about 10 wt. (See [0067], [0109]-[0110]). 
In embodiments, the composition may further include a solvent, a preservative, a fragrance, a thickener, a humectant, a surfactant, an emollient, a pigment, a cooling agent, and the like. The emollient may be glycerin (See [0103] and [0111]).
The thickener can be selected from alginic acid, sodium alginate, pectin, etc. The said thickener may be present from about 0.01 wt. % to about 5 wt %. (See [0107]). The said compositions may further include one or more additives including vitamins, etc, and combinations thereof (See [0114]). 
The said compositions may be formulated in any formulation suitable for topical administration, including, gel, hydrogel, transdermal patch, etc (See [0156]). 

Weimann (US 20190110981)  
Weimann teach cannabinoid patches wherein the patch may include a hydrogel (See abstract). 
The compositions that can be used in the dermal patches include a) hemp oil with CBD of concentration 80-95% containing at least one terpene; b) a semisolid hydrogel that is saturated with cannabidiol (CBD) and tetrahydroxannabinol (THC); in 
Weimann also disclose a method for delivering cannabidiol (CBD) to human skin, wherein the method comprises the step of contacting a dermal patch with the human skin, and wherein the contacting is for at least one hour, and wherein the delivering results in passage of CBD through the skin, wherein the method uses a dermal patch that comprises polyisobutylene (PIB) and a cannabis oil that contains about 15% cannabidiol (CBD) oil, wherein said method is capable of delivering one or both of: (i) A cumulative flux of CBD of at least about 20 micrograms CBD per cm2 of skin over a period of ten hours, and (ii) A cumulative flux of CBD of at least about 40 micrograms CBD per cm2of skin over a period of twenty hours. In another aspect, what is provided is a method for delivering tetrahydrocannabinol (THC) to human skin (See [0011], [0018]-[0019]).
 Hydrogels are 3-dimensional, cross-linked networks of water-soluble polymers such as alginates, carboxymethylcellulose, gelatin, chitosan, etc (See [0036]). Solubilizers such as detergents, surfactants, organic solvents, and chaotropic agents, are available for the said formulations. These can be one or more of, polyethylene glycol (PEG), propylene glycol, glycerol, mineral oil, polyhydric alcohols such as glycerin and sorbitol, etc, (See [0052]). The said solubilizing agent may be present in a range of from 0.0 to 10% of the hydrogel (See [0087]).
The said formulations, for example, for use with a dermal patch comprise permeation enhancers such as cyclodextrin, menthol, etc (See [0074]). In one CBD patch with menthol, camphor and salicylic acid is disclosed (See [0112]). 

Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
                                                                         /Mina Haghighatian/          

Mina Haghighatian
Primary Examiner
Art Unit 1616